DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The amendment filed on 07/15/2021 has been acknowledged. 

Amendment Summary
Claim 1 is amended. 
Claims 4 and 5  are canceled herein


Response to Arguments/Amendment
Applicant’s arguments with respect to claims # 1-19 have been considered but are moot because the arguments do not apply to the combination of the references being used for the current rejection of the above claim.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 6-19 are rejected under 35 U.S.C. 103 as being unpatentable over Guba (US 2016/0073324 A1) in view of Saunders (US 2011/0063325 A1).



Regarding Claim 1,
Guba discloses  a system for contextually restricting use of features and software applications of a mobile device (See [Abstract]; preventing software usage in an operating car)  with a touchscreen (See [0185]; mobile may comprise a touchscreen), comprising:

a. a dedicated monitoring unit (MU) (Fig.1(75)) configured to communicate wirelessly (See [0039];  [0063];  [0090]; communication with MD through Bluetooth) with said mobile device (Fig.1(150)); and

b. a dedicated software application (app) (See [0065-0066]; application embedded or downloaded to MD)  for mobile devices (Fig.1(150)), 
                installed in advance (See [0065-0066];  embedded or downloaded) on said mobile device (Fig.1(150)), said dedicated software application (See [0065-0066];  1st and second application) is adapted to:

b.1) connect wirelessly to, and communicate with (See [0066]; received vehicle sastus from control device) the MU (Fig.1(75)); and

b.2) when said mobile device is in a context that is forbidden according to a
predefined enforcement policy (See [0067]; during driving operation mobile is prevented from being used), block features and applications of said mobile
device  (See {0067];  preventing or restricting use of the mobile device), by  displaying a overlay on the touchscreen on top of all other windows (See [0185]), said overlay configured to intercept and block inputs resulting from any touch of the touchscreen (See [0185]) , thereby disabling interaction capability (See [0067];  preventing or restricting use of the mobile device) via said touchscreen (See [0185]; restrict functionality through touchscreen).


But Guba fails to explicitly recite 
                 wherein the color of the overlay is dark, 


However in an analogous art,
Saunders teaches displaying dark overlay screen on a mobile device to prevent user inputs (See [0092-0093]).


Guba and Saunders are analogous art because they all pertain to mobile communication device. Guba discloses a system for contextually restricting use of features and software applications of a mobile device. Saunders teaches displaying dark overlay screen on a mobile device to prevent user inputs. Guba could use Saunders features in order to block user input on a mobile device while the user is driving a car. Therefore it would have been obvious to someone of ordinary skill at the time of the  filing of the application to combine Guba and Saunders as to obtain an efficient, driving safe mobile communication device.




Regarding Claim 2,
Guba and Saunders teach all the features with respect to Claim 1 and Guba further teaches 
            wherein the enforcement policy is determined by a system administrator (See [0182]), 

the enforcement policy comprising 
forbidden features and/or forbidden software applications of the mobile device (See [Abstract]; [0032-0033]), and 

forbidden context for each forbidden feature and/or software application (See [0060]; [0125]).



Regarding Claim 3,
Guba and Saunders teach all the features with respect to Claim 1 and Guba further teaches that the system comprises 
a server configured to receive and send indications from and to the MU and the app (See [0064-0065]).





Regarding Claim 6,
Guba and Saunders teach all the features with respect to Claim 1 and Guba further teaches
                  wherein in cases that a non-restricted feature or application is active, 
                                    the overlay becomes transparent, 
thereby allowing visual view of the non-forbidden feature or application (See [0177-0178]; [0181-0182]; if the application is not restricted due to certain non-restricted condition, the phone operated normally and offer the user the possibility to see the application through the screen)


Regarding Claim 7,
Guba and Saunders teach all the features with respect to Claim 1 and Guba further teaches
               wherein non-restricted features and software
applications of the mobile device are accessible via an icon displayed on the overlay (See [0022]; [0173]; [0185]; [0190]; the application are represented through icons on mobile screen in order to open them with press input).



Regarding Claim 8,
Guba and Saunders teach all the features with respect to Claim 1 and Guba further teaches
            wherein the app comprises:

a. an activity component being the graphical user interface (See [0067]; user access function through  mobile interface), configured to allow the user to login to, and logout out of the system, and register to the system (See [0067]; [0126]; [0138]; [0194]; each mobile device has interface to register to the network));

b. a service component, configured to manage the touchscreen blocking and
connecting to the MU (See [0032-0033]; [0185];  a module is used to manage blocking from the touchtone screen and preventing access to app) the ; and

c. a broadcast receiver component, configured to communicate with said MU (See [0031]; [0063];  receiver is used to communicate using Bluetooth component).


Regarding Claim 9,
Guba and Saunders teach all the features with respect to Claim 8 and Guba further teaches
(See [0076-0077]; [0138]; any mobile device  can be rebooted or have an initial start where most app are in ready status to communicate)) , 

the application automatically restarts (See [0065-0066]; [0072-0074]; [0119]; embedded software running on computer device using smart pairings) and connects to the MU (See [0072-0074]; [0076-0077]; [0138]; connection is performed at initial start-up or as per detection of each other using smart pairing).


Regarding Claim 10,
Guba and Saunders teach all the features with respect to Claim 1 and Guba further teaches
                wherein communication between the software app and the MU is Bluetooth communication (See [0079]; [0090]).


Regarding Claim 11,
Guba and Saunders teach all the features with respect to Claim 1 and Guba further teaches
                  wherein the MU (Fig.1(75)) comprises a processing unit (Fig.4(410)) that runs a software program (See [0088]; [0090]; ; run program to be able to get vehicle  status and transmit data)  adapted to pair with mobile devices that run the app (See [0090]; use BT protocol to transmit data to mobile device)..


Regarding Claim 12,
Guba and Saunders teach all the features with respect to Claim 3 and Guba further teaches
             wherein the MU (Fig.1(75)) comprises a processing unit (Fig.4(410)) that runs a software program (See [0088]; [0090]; ; run program to be able to get vehicle  status and transmit data)  adapted to communicate with the remote serve (See [0088]; [0093]; transmit data to external server).


Regarding Claim 13,
Guba and Saunders teach all the features with respect to Claim 1 and Guba further teaches
                 wherein the forbidden context (See [0067]; policies to control mobile device usage) selected from the following:

- motion of a vehicle in which the user moves (See [0041]; [0063]; [0069]; policy based on speed violation);
- predetermined working hours of said user (See [0023-0025]; [0067-0068]; processing recorded time for prohibition and management purposes) .


Regarding Claim 14,
Guba and Saunders teach all the features with respect to Claim 13 and Guba further teaches
               wherein the enforcement policy determines that the restricted use is associated with data content (See [0060]; [0181]; text or voice are data content that the system wants to prohibited).


Regarding Claim 15,
Guba and Saunders teach all the features with respect to Claim 13 and Guba further teaches

a. a dedicated Monitoring Unit (MU) (Fig.1(75)) located inside the vehicle (See [0076]; located inside the car) and configured to communicate wirelessly with the mobile device (See [0076]; connected to mobile device); and

b. a dedicated software application (app) for mobile devices (See [0065]; [0076]; software application embedded in mobile device), installed in advance
on said mobile device (See [0065]; [0076]; installed in MD) and adapted to connect wirelessly and communicate with said MU (See [0076-0077]; connected with monitoring device) and to block features and applications of the mobile device (See [0076-0077]; prevent application from start) ,
               wherein upon receiving data from the MU indicating that the vehicle is in motion (See [0089-0090]; [0128]; record speed of vehicle), 
                   the software application blocks the touchscreen of the mobile device from displaying predetermined data (See [0185]; features to prevent touching screen)  to, and from receiving inputs from, the user (See [0185]; block from touching).


Regarding Claim 16,
Guba and Saunders teach all the features with respect to Claim 13 and Guba further teaches
                  wherein navigation and dialing software applications and features, are non-forbidden, when the mobile device is in forbidden context (See [0181]; application non-restricted).


Regarding Clam 17,
Guba and Saunders teach all the features with respect to Claim 15 and Guba further teaches
                wherein the MU (Fig.1(75)) comprises 
a GPS receiver (Fig.4(425)), 
(See [0076]; data transmitted over cellular network)
communication module (See Fig.4(435); [0076]), 
a Bluetooth communications element (Fig.4(435)) and 
a processing unit (Fig.4(410)).


Regarding Claim 18,
Guba and Saunders teach all the features with respect to Claim 17 and Guba further teaches
          wherein the processing unit (Fig.4(410)) runs a software program (See [0076])
adapted to pair with mobile devices that run the app (See {0076]), communicate with the remote server (See {0076]; over cellular), and send GPS data to a connected and paired mobile device (See [0068]; {0076]; [0089]; though BT).


Regarding Claim 19,
Guba and Saunders teaches all the features with respect to Claim 1 and Guba further teaches
                         wherein the forbidden context is locations throughout a workspace and/or specific work hours (See [0067-0068]; prevention depending on location or time of day).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY LAFONTANT whose telephone number is (571)272-3037.  The examiner can normally be reached on 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY LAFONTANT/Examiner, Art Unit 2646